Application No.
15/868,960
First Named Inventor
FURUKAWA
Title
ACTION ANALYSIS METHOD, RECORDING MEDIUM HAVING RECORDED THEREIN ACTION ANALYSIS PROGRAM, AND ACTION ANALYSIS SYSTEM
File Location
15868960 FURUKAWA


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Priority
Applicant’s claim for priority to foreign application JAPAN 2017-025874 02/15/2017 under 35 U.S.C. § 119(a) is acknowledged. A certified copy of this application has been received by the United States Patent and Trademark Office as of the date of this Office Action was prepared.
Information Disclosure Statement
Information Disclosure Statements filed on 1/18/2018 and 5/18/2020 are acknowledged and their contents have been considered.
Response to Amendment
This Office Action is in response to Applicant’s Amendment and Remarks dated 11/23/2020.
Response to Arguments
Applicant’s arguments have been considered and Examiner responds as follows (Applicant's arguments appear indented and in italics): 
Arguments regarding 35 U.S.C. § 101 
According to claim 1, the movement of the user when the user is in the non-walking state is determined based on standard deviation of acceleration. Applicant notes that there is no prior systems in which the standard deviation of acceleration is used to determine the action of a user. This is considered evidence that the claimed subject matter is not directed to a judicial exception because the claimed subject matter can provide another way of determining the activity of a user of a portable terminal device, which improves the functioning of a computer and provides an improvement to the technical field related to the claimed subject matter. 
An improvement to a mathematical concept retains its character as an ineligible abstract mathematical concept.  Assuming arguendo that a standard deviation of acceleration may be only one mathematical techniques available for determining actions of a user, the lack of full preemption does not indicate patent eligible subject matter absent significantly more.  
Then, in claim 1 recites the additional elements that integrate the alleged exception into "depending on a determination result obtained in the movement determining step, [determining] an action of the user based on the sensor information," as claimed. That is, based on the determination result, the action of the user can be determined. Accordingly, it is possible to determine the action of the user when the user is in the non-walking state. It may thus be possible to grasp what interests the user has. 
In short, the claimed subject matter can make it possible not only to determine whether or not the user is walking, but also to grasp what interests the user has. This provides a specific improvement over prior systems, discussed in the background section of Applicant's specification.
As explained in the 35 U.S.C. § 101 rejections, the claims are a combination of abstract mathematical concepts and Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) without significantly more. Novelty arguments are addressed in the Section 103 rejections.
Arguments pertaining to 35 U.S.C. § 103 
Specifically, the applied combination of the references does not teach, among other things, "the action determining step includes a use-of-operation-information action determining step of determining an action of the user based on operation information, the operation information being information about an operation performed by the user on the portable terminal device," as recited in independent claim 1. 
The above limitation is originally recited in claim 8. In relation to the above limitation, Applicant's specification describes the following examples: 
(D-1): If information indicating that a photo app has been activated is obtained as the operation information Mda, it is determined that "the user is taking a photo." 
(D-2): If information indicating that a map app has been activated is obtained as the operation information Mda, it is determined that "the user is lost." The published application at paragraphs [0103] and [0104]. 
In view of the amendments to the claims and the arguments presented, the rejections have been revised below.  In particular, the Kim reference is added to address the argument and the new combination presented in the independent claims explained by the argument.
Pending Claims
Claims 1, 3-7 and 9-20 are pending for examination.  Claims 1 and 14-15 are independent.  
Claims 1, 3 and 14-15 are currently amended.  
Claims 4-7, 9-13 and 16-20 are original.  Claims 2 and 8 have been canceled.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Rejection
Claim(s) 1, 3-7 and 9-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more in the claim(s) than the abstract idea itself. These Ineligible Claim(s) are directed to an abstract idea, which have been found ineligible by judicial exception under Supreme Court Cases including Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347, 110 USPQ2d 1976 (2014) [hereinafter “Alice Corp.”] and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012) [hereinafter “Mayo”]. The Ineligible Claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as addressed below.
Summary of Analysis (See Detailed Analysis of the Claims, below)
This summary is provided for the convenience of the reader and to provide a quick overview of the analysis. Please see the Detailed Analysis of the Claims, set forth 
Step 1 (Statutory Subject Matter)
Claim(s) 1, 3-7 and 9-20 recite statutory subject matter, subject to further review under the Alice/Mayo judicial exception test.
Step 2A, Prong 1 (Abstract Idea)
Claim(s) 1, 3-7 and 9-20 recite an abstract idea in the enumerated categories.
Step 2A, Prong 2 (Practical Application)
Claim(s) 1, 3-7 and 9-20 do not recite a practical application of the abstract idea identified in Prong 1.
Step 2B (Significantly More)
Claim(s) 1, 3-7 and 9-20 do not recite significantly more than the abstract idea identified in Step 2A, Prong 1 or reciting a practical application in Step 2A, Prong 2.
Detailed Analysis of the Claims.
The claims are reproduced immediately below to explain the detailed analysis the Examiner undertook to determine the eligibility of the claim(s) under 35 U.S.C. §101. The eligibility analysis is detailed in MPEP §2106 and the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register vol. 84, No. 4. pp. 50-57 on January 7, 2019 (the “2019 Guidance”).  
The 35 U.S.C. § 101 analysis involves several steps and sub-steps. Step 1 is detailed in MPEP §2106.03. Step 2A, Prongs 1 and 2 are detailed in the 2019 Guidance, which supersedes MPEP §2106.04. Step 2B is detailed in MPEP §2106.05. Steps 2A and 2B represent steps 1 and 2 of the Alice/Mayo Test.
Eligibility Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
Applied to the present application, under Step 1 of the Guidance analysis, the Claim(s) belong to the statutory class(es) of a process (method Claim(s) 1-13), a machine (system/apparatus Claim(s) 15-20), and an article of manufacture (non-transitory computer-readable media Claim(s) 14). This first step confirms that the invention identifies as one or more statutory classes, before determining in the following steps whether a judicial exception applies.
Eligibility Step 2A: Whether a Claim is Directed to a Judicial Exception (2019 Guidance)
The determination of whether the claim is directed to a Judicial Exception is conducted as follows: Step 2A is divided into prong 1 and prong 2 analysis according to the procedure as set forth in the 2019 Guidance (superseding MPEP §2106.04). If the claim(s) are found ineligible at either of the prongs under Step 2A, the claims are further considered at Step 2B, as detailed in MPEP §2106.05.
The following claim markup is offered to detail the Examiner’s analysis of the claims as a whole, by applying the procedure detailed in the 2019 Guidance and the MPEP.
Those portions of the claim appearing in bold font have been identified for analysis as an abstract idea under Step 2A, Prong 1 of the 2019 Guidance. These bold font phrases are followed by one or more footnotes to either explain which of the categories of abstract idea enumerated by the 2019 Guidance that was applied or to state that the phrase does not fit one of the enumerated categories. If no abstract idea 
If Step 2A, prong 2, is reached, those portions of the claim appearing in regular and underlined font were first considered for whether the abstract idea has been incorporated into a practical application. The recitation identified by regular and underlined font are followed by a footnotes explaining the Examiner’s analysis under Step 2A, prong 2, of the 2019 Guidance. If a practical application was identified at Step 2A, prong 2, the analysis finds the claim(s) eligible and the analysis concludes. 
Eligibility Step 2B: Whether a Claim Amounts to Significantly More
If no practical application was identified at Step 2A, prong 2, then the claims are further considered at Step 2B to determine whether the recitation indicated by regular and underlined font represent significantly more than the abstract idea and thus constitute an inventive concept (either individually or as an ordered combination) under Step 2B of the Alice/Mayo test.  These identified phrases will be followed by an additional footnote applying the MPEP, Step 2B analysis to the identified recitation by regular and underlined font.
Those portions of the claim in regular font represent preamble material previously address or are otherwise insignificant to the interpretation of the claim. 
In the following analysis, each claim has been reviewed as an ordered combination by detailed analysis of each limitation of the claim to identify recitation of abstract ideas and the further limitations that might provide significantly more than the 
Claim Markup:
1. An action analysis method for analyzing an action of a user of a portable terminal device [Apply It1], the method comprising: a sensor information obtaining step of obtaining sensor information from one or more sensors mounted on the portable terminal device [Extra-solution Activity2] [Pre-Solution Activity3]; a movement determining step of determining movement of the user based on the sensor information; and an action determining step of determining [Mathematical Concept4], depending on a determination result obtained in the movement determining step, an action of the user based on the sensor information [Mental 5], wherein the sensor information includes acceleration information obtained from an acceleration sensor [Extra-solution Activity2] [Pre-Solution Activity3], and the movement determining step includes: a walking determining step of determining, based on the sensor information, whether the user is in a walking state or in a non-walking state; and a use-of-acceleration-information movement determining step of determining movement of the user based on standard deviation of acceleration obtained, from the acceleration information, when it is determined that the user is in a non-walking state in the walking determination step [Mathematical Concept4], and the action determining step includes a use-of-operation-information action determining step of determining an action of the user based on operation information, the operation information being information about an operation performed by the user on the portable terminal device [Mental Processes5].
2. [Cancelled].
3. The action analysis method according to claim 2, wherein the movement determining step further includes a congestion determining step of determining, when it is determined that the user is in a walking state in the walking determining step, whether a state of a current location of the user is a congestion state or a non-congestion state [Mental Processes5], based on the standard deviation of acceleration obtained from the acceleration information [Mathematical Calculations6]. 
4. The action analysis method according to claim 1, wherein the sensor information includes acceleration information obtained from an acceleration sensor [Extra-solution Activity2] [Pre-Solution Activity3], and in the movement determining step, movement of the user is determined based on standard deviation of acceleration obtained from the acceleration information [Mathematical Calculations6]. 
5. The action analysis method according to claim 1, wherein the sensor information includes azimuth information obtained from an azimuth sensor [Extra-solution Activity2] [Pre-Solution Activity3], and the action determining step includes a use-of-azimuth-information action determining step of determining an action of the user based on the azimuth information [Mental Processes5]. 
6. The action analysis method according to claim 5, wherein the determination in the use-of-azimuth-information action determining step is made taking into account a relationship between the azimuth information and geographic attribute information prepared in advance [Mental Processes5]. 
7. The action analysis method according to claim 1, wherein the sensor information includes location information obtained from a location sensor [Extra-solution Activity2] [Pre-Solution Activity3], and the action determining step includes a use-of-location-information action determining step of determining an action of the user based on the location information [Mental Processes5]. 
8. [Cancelled].
9. The action analysis method according to claim 1, further comprising an action information displaying step of displaying pieces of information on a predetermined screen based on determination results obtained in the action determining step regarding users of a plurality of portable terminal devices, the pieces of information indicating actions of the users [Extra-solution Activity2] [Post-Solution Activity7]. 
10. The action analysis method according to claim 9, wherein in the action information displaying step, the pieces of information indicating the actions of the users can be displayed on a screen displaying a map such that the pieces of information are associated with locations on the map [Extra-solution Activity2] [Post-Solution Activity8]. 
11. The action analysis method according to claim 10, wherein in the action information displaying step, the pieces of information indicating the actions of the users can be displayed so as to be associated with pieces of geographic attribute information prepared in advance [Extra-solution Activity2] [Post-Solution Activity9]. 
12. The action analysis method according to claim 9, further comprising a statistical analysis step of statistically analyzing the actions of the users based on the determination results obtained in the action determining step and predetermined attribute information, regarding the users of the plurality of portable terminal devices [Mathematical Calculations6], wherein in the action information displaying step, results obtained in the statistical analysis step can be displayed as the information indicating the actions of the users [Extra-solution Activity2] [Post-Solution Activity7]. 
13. The action analysis method according to claim 12, wherein when the results obtained in the statistical analysis step are displayed in the action information displaying step, filtering can be performed based on at least one of personal attribute information obtained from the plurality of portable terminal devices, geographic attribute information prepared in advance, and temporal attribute information prepared in advance [Mathematical Calculations6]. 
Please see the analysis of independent Claim 1 regarding independent Claims 14 and 15.
16. The action analysis system according to claim 15, wherein regarding determinations made by the action determining unit, a determination that can be made based only on information obtained by each portable terminal device is made on each portable terminal device, and other determinations are made on the server [Apply It1] [WURC-Official Notice10]. 
17. The action analysis system according to claim 15, wherein the movement determining unit is provided in each portable terminal device, the action determining unit includes a portable-side action determining unit provided in each portable terminal device; and a server-side action determining unit provided in the server, and results obtained by determinations made by the movement determining unit and the portable-side action determining unit, and sensor information required for a determination by the server-side action determining unit, are transmitted from each portable terminal device to the server [WURC-Official Notice10]. 
18. The action analysis system according to claim 15, wherein the sensor information includes acceleration information obtained from an acceleration sensor mounted on each portable terminal device [Extra-solution Activity2] [Pre-Solution Activity3], and the movement determining unit includes: a walking determining unit configured to determine, based on the sensor information, whether the user is in a walking state or in a non-walking state; and a use-of-acceleration-information movement determining unit configured to determine movement of the user based on standard deviation of acceleration obtained, from the acceleration information, when the walking determining unit determines that the user is in a non-walking state [Mathematical Concept4]. 
19. The action analysis system according to claim 18, wherein the movement determining unit further includes a congestion determining unit configured to determine, when the walking determining unit determines that the user is in a walking state, whether a state of a current location of the user is a congestion state or a non-congestion state, based on the standard deviation of acceleration obtained from the acceleration information [Mathematical Concept4]. 
20. The action analysis system according to claim 15, wherein the sensor information includes acceleration information obtained from an acceleration sensor mounted on each portable terminal device [Extra-solution Activity2] [Pre-Solution Activity3], and in each portable terminal device, the movement determining unit determines movement of the user based on standard deviation of acceleration obtained from the acceleration information [Mathematical Calculations6].
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
CLAIM(S) 1, 3-5, 9-15 AND 19-20 ARE REJECTED UNDER 35 USC 103 AS UNPATENTABLE OVER TAKAOKA (U.S. PUB. NO. 2014/0012539) IN VIEW OF KIM (U.S. PUB. NO. 2014/0012785) AND CHINTALAPUDI (U.S. PUB. NO. 2014/0073345).
INDEPENDENT CLAIM 1.
Regarding Claim 1, Takaoka teaches An action analysis method for analyzing an action of a user of a portable terminal device ("Provided is an information processing apparatus including an acquisition unit configured to acquire a pitch of walking", Abstract, lines 1 to 2 [walking is an action]; paragraph [0067]), the method comprising: a sensor information obtaining step of obtaining sensor information from one or more sensors mounted on the portable terminal device (e.g., Figs. 4-6; "The congestion state determination method according to an embodiment of the present disclosure determines whether or not each user is in a congestion state on the basis of oscillation detection data acquired by a terminal apparatus the user carries", paragraph [0060]) a movement determining step of determining movement of the user based on the sensor information ("As can be seen from the comparison of FIG. 2 with FIG. 3, the user's pitch of walking appearing in a phase of the oscillation detection data is lower at congested time compared with that at normal time. Further, amplitude of the oscillation detection data is also different at normal time from at congested time", paragraph [0064], lines 5 to 10).
Regarding and an action determining step of determining, depending on a determination result obtained in the movement determining step, an action of the user based on the sensor information, while TAKAOKA teaches determining actions of a user in the form of a walking determination, in the interest of compact prosecution, and in view of the Specification, the Examiner also gives a more expansive reading to 
Takaoka teaches wherein the sensor information includes acceleration information obtained from an acceleration sensor ("The oscillation detection data is acquired by a sensor (e.g., acceleration sensor, gyro sensor, and atmospheric pressure sensor) which is provided to the terminal apparatus and can detect oscillation", paragraph [0063], lines 5 to 8), and the movement determining step includes: a walking determining step of determining, based on the sensor information, whether the user is in a walking state or in a non-walking state ("The normal walking learning unit 105 has a function of learning the amplitude and pitch of the oscillation detection data during normal walking of the user of the terminal apparatus 100a. For example, the normal walking learning unit 105 can calculate average amplitude and pitch values of the oscillation detection data of the past, which was obtained when it was determined that the user was normally walking, and can thereby supply the amplitude and pitch values during normal walking to the congestion determination unit 107", paragraph [0070], lines 1 to 9).
While TAKAOKA teaches and a use-of-acceleration-information movement determining step of determining movement of the user (e.g., paragraph [0070]), it is silent regarding based on standard deviation of acceleration obtained, from the acceleration information, when it is determined that the user is in a non-walking state in the walking determination step. However, CHINTALAPUDI teaches: "To ||a|| and maximum normalized auto-correlation ψ. As noted above, a user can be in one of two states: idle and walking", paragraph [0046]-[0047]). The broadest reasonable interpretation of a non-walking state reads on the idle state. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of CHINTALAPUDI in the system of TAKAOKA, with the benefit of more accurately determining walking vs. non-walking/idle states.
Regarding and the action determining step includes a use-of-operation-information action determining step of determining an action of the user based on operation information, the operation information being information about an operation performed by the user on the portable terminal device, TAKAOKA does not seem to teach the association between the movement determining step and operation information.  However, Lee teaches: "As shown in FIG. 2, the collecting unit 110 may collect various data from various sensors, such as information about a user's movements, such as walking, running, driving a car, and sleeping, from an acceleration sensor; information about a user's current location and path from a GPS... information about a usage state of a user device, such as what kind of behavior is being performed, from a touch panel; information about a user's software usage history, such as telephone, short message service (SMS), business, game, and news, from a software sensor", paragraph [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Takaoka with the teaching 
DEPENDENT CLAIM 2. [Cancelled]
DEPENDENT CLAIM 3.
Regarding Claim 3, Takaoka teaches wherein the movement determining step further includes a congestion determining step of determining, when it is determined that the user is in a walking state in the walking determining step, whether a state of a current location of the user is a congestion state or a non-congestion state (e.g., "Provided is an information processing apparatus including an acquisition unit configured to acquire a pitch of walking from oscillation detection data, and a congestion determination unit configured to determine a congestion degree based on a difference between the pitch acquired by the acquisition unit and a pitch during normal walking which is calculated based on the oscillation detection data of a past." Abstract; Fig. 17, Normal walk Learning Unit 104, Pitch and Amplitude During Normal Walking and Congestion Determination Unit). TAKAOKA does not detail based on the standard deviation of acceleration obtained from the acceleration information. However, CHINTALAPUDI teaches: "To determine a state of the user (e.g., idle vs. walking), the step counter component 304 can employ a combination of standard deviation in the magnitude of acceleration σ||a|| and maximum normalized auto-correlation ψ. As noted above, a user can be in one of two states: idle and walking", . The idle state is the equivalent of a non-walking state. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of CHINTALAPUDI in the system of TAKAOKA, with the benefit of more accurately determining walking vs. non-walking/idle states as an input to a congestion determination of TAKAOKA.
DEPENDENT CLAIM 4.
Regarding Claim 4, Takaoka teaches wherein the sensor information includes acceleration information obtained from an acceleration sensor ("The oscillation detection data is acquired by a sensor (e.g., acceleration sensor, gyro sensor, and atmospheric pressure sensor) which is provided to the terminal apparatus and can detect oscillation", paragraph [0063], lines 5 to 8), but is silent regarding and in the movement determining step, movement of the user is determined based on standard deviation of acceleration obtained from the acceleration information. However, CHINTALAPUDI teaches: "To determine a state of the user (e.g., idle vs. walking), the step counter component 304 can employ a combination of standard deviation in the magnitude of acceleration σ||a|| and maximum normalized auto-correlation ψ. As noted above, a user can be in one of two states: idle and walking", paragraph [0046]-[0047]). The broadest reasonable interpretation of a non-walking state reads on the idle state. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of CHINTALAPUDI in the system of TAKAOKA, with the benefit of more accurately determining walking vs. non-walking/idle states.
DEPENDENT CLAIM 5.
Regarding Claim 5, while Takaoka teaches wherein the sensor information includes azimuth information obtained from an azimuth sensor (e.g., Fig. 6 Triaxial Geomagnetic Sensor 229; paragraph [0079]), and the action determining step includes a use-of-azimuth-information action determining step of determining an action of the user based on the azimuth information. TAKAOKA teaches using the geomagnetic information (e.g., azimuth information) that determines the action of walking by a user (e.g., paragraph [0082]).
DEPENDENT CLAIM 8. [Cancelled]
DEPENDENT CLAIM 9.
Regarding Claim 9, Takaoka teaches an action information displaying step of displaying pieces of information on a predetermined screen based on determination results obtained in the action determining step regarding users of a plurality of portable terminal devices, the pieces of information indicating actions of the users (e.g., the terminal devices shows a map area that is dense with terminal apparatuses in a congestion state, paragraph [0160]).
DEPENDENT CLAIM 10.
Regarding Claim 10, Takaoka teaches wherein in the action information displaying step, the pieces of information indicating the actions of the users can be displayed on a screen displaying a map such that the pieces of information are associated with locations on the map (e.g., the terminal devices shows a map area  paragraph [0160]; Fig. 16, CONGESTION DEGREE MAP GENERATING SERVER 200b serving devices 100b).
DEPENDENT CLAIM 11.
Regarding Claim 11, Takaoka teaches the pieces of information indicating the actions of the users can be displayed so as to be associated with pieces of geographic attribute information prepared in advance (e.g., see Fig. 3, escalators in congested area A1 and Fig. 20 display of congestion information (paragraphs [0157]-[0158])).
DEPENDENT CLAIM 12.
Regarding Claim 12 and a statistical analysis step of statistically analyzing the actions of the users based on the determination results obtained in the action determining step and predetermined attribute information, regarding the users of the plurality of portable terminal devices, wherein in the action information displaying step, results obtained in the statistical analysis step can be displayed as the information indicating the actions of the users, TAKAOKA teaches users of a plurality of devices (e.g., Fig. 16, devices 100b), the rejection of Claim 1 discusses the determination of actions, and the rejection of Claim 9 discusses the display of the information. TAKAOKA does not, however, explicitly discuss the statistical analysis of the actions of users based upon the action determination. However, the analysis of a standard deviation of acceleration discussed in the rejection of Claim 2 is a statistical analysis. It would have been obvious to one of ordinary skill in the art that this statistical analysis of CHINTALAPUDI can be (the Examiner notes the recitation does not require 
DEPENDENT CLAIM 13.
Regarding Claim 13, TAKAOKA does not detail wherein when the results obtained in the statistical analysis step are displayed in the action information displaying step, filtering can be performed based on at least one of personal attribute information obtained from the plurality of portable terminal devices, geographic attribute information prepared in advance, and temporal attribute information prepared in advance. However, CHINTALAPUDI teaches the filtering of information obtained from the plurality of portable terminal devices according to a statistical joint probability distribution (e.g., paragraphs [0054]-[0056]).
INDEPENDENT CLAIM 14.
Regarding Claim 14, Takaoka teaches A non-transitory tangible computer-readable recording medium having recorded therein ("Further, according to an embodiment of the present disclosure, there is provided a computer readable recording medium having a program recorded thereon", paragraph [0009], lines 1 to 3). 
Please see the rejection of Claim 1 regarding the remainder of the claim.
INDEPENDENT CLAIM 15.
Regarding Claim 15, Takaoka teaches An action analysis system configured by a server and a plurality of portable terminal devices, and analyzing actions of users of the plurality of portable terminal devices, the server and the plurality of portable terminal devices being connected to each other through a network (e.g., Fig. 16; paragraph [0131]; paragraph [0094].
Please see the rejection of Claim 1 regarding the remainder of the claim.
DEPENDENT CLAIM 19.
Regarding Claim 19, please see the rejection of Claim 3 regarding wherein the movement determining unit further includes a congestion determining unit configured to determine, when the walking determining unit determines that the user is in a walking state, whether a state of a current location of the user is a congestion state or a non-congestion state, based on the standard deviation of acceleration obtained from the acceleration information.
DEPENDENT CLAIM 20.
Regarding Claim 20, please see the rejection of Claim 1 and 15 regarding wherein the sensor information includes acceleration information obtained from an acceleration sensor mounted on each portable terminal device , and in each portable terminal device, the movement determining unit determines movement of the user based on standard deviation of acceleration obtained from the acceleration information.
CLAIM(S) 6, 7 AND 17 ARE REJECTED UNDER 35 USC 103 AS UNPATENTABLE OVER TAKAOKA (U.S. PUB. NO. 2014/0012539) IN VIEW OF KIM (U.S. PUB. NO. 2014/0012785), CHINTALAPUDI (U.S. PUB. NO. 2014/0073345) AND KOBAYASHI ET AL. (U.S. PUB. NO. 2019/0383620; HEREINAFTER "KOBAYASHI").
DEPENDENT CLAIM 6.
Regarding Claim 6, Takaoka does not explicitly teach wherein the determination in the use-of-azimuth-information action determining step is made taking into account a relationship between the azimuth information and geographic attribute information prepared in advance. However, KOBAYASHI includes azimuth among its sensor inputs (e.g., paragraphs [0068]-[0073]). The action recognition is based upon this sensor information (including the geomagnetic sensor) (e.g., paragraph [0090]). KOBAYASHI further teaches the use of location attributes by position in the action log (paragraph [0120]). Figures 11-13, for instance, detail the identification of prepared in advance location/geographic attributes (e.g., location of an elevator). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify TAKAOKA with the methods of KOBAYASHI, with the benefit of more accurately identifying actions by considering azimuth information and geographic attributes for context.
DEPENDENT CLAIM 7.
Regarding Claim 7, Takaoka teaches wherein the sensor information includes location information obtained from a location sensor (e.g., GPS, paragraph [0091]). 
Please see the rejection of Claim 6 regarding: and the action determining step includes a use-of-location-information action determining step of determining an action of the user based on the location information. Koybayashi teaches 
DEPENDENT CLAIM 17.
Regarding Claim 17 and wherein the movement determining unit is provided in each portable terminal device, the action determining unit includes a portable-side action determining unit provided in each portable terminal device; and a server-side action determining unit provided in the server, and results obtained by determinations made by the movement determining unit and the portable-side action determining unit, and sensor information required for a determination by the server-side action determining unit, are transmitted from each portable terminal device to the server, TAKAOKA teaches "the terminal apparatus 100b performs again the congestion determination process (S409). Then, the congestion determination unit 107 determines whether or not the congestion state is going on (S411). If the congestion state is ongoing, the congestion determination unit 107 transmits again the current position information and the information for identifying the terminal apparatus 100b to the congestion degree map generating server 200b", paragraph [0142]). Fig. 16 illustrates that there are a plurality of terminal apparatuses 100b engaged in this process. See the rejection of Claim 1 regarding the participation of the movement determination in the congestion determination. Regarding the placement of the action determining unit provided in each portable terminal device, TAKAOKA 
CLAIM(S) 16 AND 18 ARE REJECTED UNDER 35 USC 103 AS UNPATENTABLE OVER TAKAOKA (U.S. PUB. NO. 2014/0012539) IN VIEW OF IN VIEW OF KIM (U.S. PUB. NO. 2014/0012785), CHINTALAPUDI (U.S. PUB. NO. 2014/0073345) AND WIKIPEDIA: DISTRIBUTED COMPUTING11.
DEPENDENT CLAIM 16.
Regarding Claim 16, Takaoka teaches wherein regarding determinations made by the action determining unit, a determination that can be made based only on information obtained by each portable terminal device is made on each portable terminal device, and other determinations are made on the server. TAKAOKA teaches: "the terminal apparatus 100b performs again the congestion determination process (S409). Then, the congestion determination unit 107 determines whether or not the congestion state is going on (S411 ). If the congestion state is ongoing, the congestion determination unit 107 transmits again the current position information and the information for identifying the terminal apparatus 100b to the congestion degree map generating server 200b", paragraph [0142]). Thus, the processing is divided between the portable terminal devices and the server. Further, it is 
DEPENDENT CLAIM 18.
Regarding Claim 18, please see the rejection of Claims 15 and 16 regarding wherein the sensor information includes acceleration information obtained from an acceleration sensor mounted on each portable terminal device, and the movement determining unit includes: a walking determining unit configured to determine, based on the sensor information, whether the user is in a walking state or in a non-walking state; and a use-of-acceleration-information movement determining unit configured to determine movement of the user based on standard deviation of acceleration obtained, from the acceleration information, when the walking determining unit determines that the user is in a non-walking state.
Conclusion
Claim 1, 3-7 and 9-20 are pending for examination in this Office Action and all have been rejected for the reasons set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK CROHN whose telephone number is (303) 297-4752. The examiner can normally be reached on M-F 10AM to 4PM (Mountain Time).
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 



/MARK I CROHN/Examiner, Art Unit 2857 

	/ALEXANDER SATANOVSKY/           Primary Examiner, Art Unit 2863                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This recitation has been evaluated under Step 2A, Prong 2, and the Examiner concludes:  The invention is not integrated into a practical application.   An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.  2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 30. [ID:(S2AP2)0110].  The Examiner further notes that the claimed method is only loosely tied to a technological environment as it is broadly defined as an “action analysis method”.  While the preamble describes the source of the data from a broadly defined “portable terminal device,” even that is not required by the body of the claim and is given little or no weight in the 101 analysis.
        2 This recitation has been evaluated under Step 2A, Prong 2, and the Examiner concludes:  The invention is not integrated into a practical application.   An additional element adds insignificant extra-solution activity to the judicial exception.  2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 31. [ID:(S2AP2)0120]
        3 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Insignificant Pre-Solution Data Gathering.  MPEP 2106.05(g); MPEP 2106.05(g)(3).  "The term extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.   An example of pre-solution activity is a step of gathering data for use in a claimed process...Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015)... Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016 (presenting offers and gathering statistics amounted to mere data gathering)."  [ID:(S2B)0620]
        4 This recitation has been evaluated under Step 2A, Prong 1, and the Examiner concludes:  Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations.   2019 Guidance, 84 FR 50 at 52.  2019 Guidance, 50 FR at 52, footnote 12. [ID:(S2AP1)0010]
        5 This recitation has been evaluated under Step 2A, Prong 1, and the Examiner concludes:  Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  2019 Guidance, 84 FR 50 at 52.  2019 Guidance, 50 FR at 52, footnotes 14 & 15. [ID:(S2AP1)0030]
        6 This recitation has been evaluated under Step 2A, Prong 1, and the Examiner concludes:  Mathematical concepts (Mathematical Calculations).   2019 Guidance, 84 FR 50 at 52; October 2019 Update,  II(A)(iii)  The recitation describes a mathematical calculation using mathematical methods to determine a variable or number.  In other words, the recitation uses mathematical techniques to determine a result or answer to a math  problem. [ID:(S2AP1)0013]
        7 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Insignificant Post-Solution Reporting.  MPEP 2106.05(g)(3).  The term extra-solution activity can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.“  [T]he prohibition against patenting abstract ideas cannot be circumvented by . . . adding insignificant postsolution activity.” Bilski v. Kappos, 561 U.S. 593, 610–11 (2010). [ID:(S2B)0630]
        8 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Insignificant Post-Solution Reporting.  MPEP 2106.05(g)(3).  The term extra-solution activity can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.“  [T]he prohibition against patenting abstract ideas cannot be circumvented by . . . adding insignificant postsolution activity.” Bilski v. Kappos, 561 U.S. 593, 610–11 (2010). [ID:(S2B)0630]
        9 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Insignificant Post-Solution Reporting.  MPEP 2106.05(g)(3).  The term extra-solution activity can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.“  [T]he prohibition against patenting abstract ideas cannot be circumvented by . . . adding insignificant postsolution activity.” Bilski v. Kappos, 561 U.S. 593, 610–11 (2010). [ID:(S2B)0630]
        10 This recitation has been evaluated under Step 2B, and the Examiner concludes:  Insignificant Additional Elements—Well-Understood, Routine, Conventional Activity In Particular Fields.  MPEP 2106.05(d).  The Examiner takes Official Notice that this recitation represents well-understood, routine and conventional activity in the relevant art. [ID:(S2B)0660]  For instance, Distributed Computing is well-known.  As initial evidence, see Wikipedia: Distributed Computing <https://en.wikipedia.org/w/index.php?title=Distributed_computing&oldid=762887036>(31 Jan 2017 version).
        11 Wikipedia: Distributed Computing <https://en.wikipedia.org/w/index.php?title=Distributed_computing&oldid=762887036>(31 Jan 2017 version).